714 N.W.2d 315 (2006)
475 Mich. 870
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lloyd Raymond BRUEGGEMAN, Defendant-Appellant.
Docket Nos. 130412 & (22). COA No. 262847.
Supreme Court of Michigan.
May 30, 2006.
On order of the Court, the application for leave to appeal the December 6, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to remand is DENIED. The motion to hold application for leave to appeal in abeyance is DENIED as moot.